NO. 07-07-0430-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL C

                                 NOVEMBER 26, 2007
                           ______________________________

                          BRANDON THRASHER, APPELLANT

                                              V.

                     WEST TEXAS A&M UNIVERSITY, APPELLEE
                      _________________________________

             FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 58201 B; HONORABLE JOHN BOARD, JUDGE
                        _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Appellant, Brandon Thrasher, filed a notice of appeal on September 26, 2007.

However, Thrasher did not pay the filing fee required under Rule 5 of the Texas Rules of

Appellate Procedure nor did he file an affidavit of indigence in conformity with Rule 20.1.

Thrasher also failed to file a docketing statement as required by Rule 32.1. By letter from

this Court dated October 18, 2007, we advised appellant the “filing fee in the amount of

$175.00 has not been paid. Failure to pay the filing fee within ten (10) days from the date

of this notice may result in dismissal.” TEX . R. APP. P. 42.3(c). The letter also directed him
fo file a docketing statement within ten (10) days. Appellant has not filed a docketing

statement, paid the fee as directed or filed an affidavit of indigence. Accordingly, we

dismiss the appeal. TEX . R. APP. P. 42.3(c).




                                                     Mackey K. Hancock
                                                          Justice




                                            2